                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     ASHEVILLE DIVISION
                                      1:20 CV 7 MR WCM

             ARCHIE LEE HOLTON and           )
             BROOKSAYNE HOLTON               )
                                             )
                        Plaintiff,           )
             v.                              )                      ORDER
                                             )
             FREEDOM MORTGAGE                )
             CORPORATION                     )
                                             )
                        Defendant.           )
             _______________________________ )

                     This matter is before the Court on the Motion for Admission Pro Hac

             Vice and Affidavit (Doc. 12) filed by Kelly Eisenlohr-Moul.       The Motion

             indicates that Ms. Eisenlohr-Moul, a member in good standing of the Bar of

             this Court, is local counsel for Defendant and that she seeks the admission of

             David A. Zulandt, who the Motion represents as being a member in good

             standing of the Bar of the State of Ohio. It further appears that the requisite

             admission fee has been paid.

                     Accordingly, the Court GRANTS the Motion (Doc. 12) and ADMITS

             David A. Zulandt to practice pro hac vice before the Court in this matter while

Signed: April 23,associated
                  2020        with local counsel.




                    Case 1:20-cv-00007-MR-WCM Document 13 Filed 04/23/20 Page 1 of 1
